Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The plaintiff owned the property when Wood commenced his work; so that the plaintiff alone could create a lien upon the property.
The possession of the property by Thompson & Co„ was not sufficient evidence of title to prevent Wood being put upon inquiry. It would only make his lien good against them, if they had any rights. But it seems from the record, that their possession was merely by virtue of a verbal agreement of sale,—so in fact they had no rights to be affected prior to their acquisition of the title. At this period, however, the mortgage of the plaintiff was executed, simultaneously with the conveyance. This is in law considered as one act, and no prior *513lien on the general property of Thompson & Co. can be prior to the rights of the plaintiff.
Judgment affirmed.